Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recite “a motor” where “a motor” been introduced before in line 1. It is unclear to the examiner whether the applicants refer to the same motor in line 5 or a different motor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee KR20160082888 in view of 

Regarding claim 1,  Lee teaches, An apparatus for detecting rotation of a motor (Motor 120, figure 1), the apparatus comprising: a first switching device (first switching element Q1, figure 1) and a second switching device (second switching element Q2, figure 1)  that are connected to a power supply (VCC, figure 1); a third switching device (third switching element Q3, figure 1)  and a fourth switching device (fourth switching element Q4, figure 1) that are connected to a ground; a motor (motor 120, figure 1) connected between a first node to which the first switching device and the third switching device are connected and a second node to which the second switching device and the fourth switching device are connected (see figure 1 where the connections are depicted); a first resistor device (first element 13, figure 1) and a second resistor device (second element 13, figure 1) that are disposed between the third switching device and the ground and between the fourth switching device and the ground, respectively; a controller configured to derive a rotation amount of the motor (see controller 130, figure 1; paragraph 24).
Lee is silent on specifically teaching: a controller configured to derive a rotation amount of the motor through integration of current flowing in the first resistor device or the second resistor device by counter-electromotive force generated when the motor brakes, and to generate a pulse based on the rotation amount of the motor.
Liu et al. teach: a controller configured to derive a rotation amount of the motor through integration of current flowing in the first resistor device or the second resistor device by counter-electromotive force generated when the motor brakes, and to generate a pulse based on the rotation amount of the motor (see paragraphs 32-33, where it is explained that the control circuit 240 utilizes current integration to determine the rotation state of the motor).
In view of Liu et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Lee to include; a controller configured to derive a rotation amount of the motor through integration of current flowing in the first resistor device or the second resistor device by counter-electromotive force generated when the motor brakes, and to generate a pulse based on the rotation amount of the motor, for the purpose of improving the control of the drive system. 

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846